 

Exhibit 10.5

 

MANAGEMENT AGREEMENT

 

 

BETWEEN :

 

SAMSONITE EUROPE N.V., having its registered office at 9700 Oudenaarde
(Belgium), Westering 17,

 

hereinafter referred to as “the Company”,

 

represented for the purpose of the present agreement (the “Agreement”) by Mr.
Richard H. Wiley, director, and Mr. Marc Matton, director.

 

 

AND :

 

Mr. Marcello BOTTOLI, having his residence at Belfortstraat 18 B2, B-9700 Gent,
Belgium,

 

hereinafter referred to as “Mr. BOTTOLI”.

 

 

 

WHEREAS Mr. BOTTOLI will execute the day-to-day management of the Company on a
self-employed basis;

 

WHEREAS the Company and Mr. BOTTOLI wish to determine in writing the conditions
under which the latter will perform his office as managing director.

 

 

IT HAS BEEN AGREED UPON AS FOLLOWS :

 

 

ARTICLE 1 — OBJECT OF THE AGREEMENT

 

1.                   Mr. BOTTOLI will be in charge of the day-to-day management
of the Company and its Subsidiaries, in line with the policies and applicable
strategic decisions applicable within the SAMSONITE GROUP, as they may be
modified from time to time. Day-to-day management in this Agreement shall have
the meaning as referred to in Section 525 of the Belgian Company Code and no
such duties shall take place in the United States of America. For the purpose of
this Agreement, “Subsidiaries” shall mean any corporation or other entity of
which the securities or other ownership interests having the voting power to
elect a majority of the board of directors or other governing body are, at the
time of determination, owned by the Company, directly or through one or more
subsidiaries of the Company.

 

 

--------------------------------------------------------------------------------


 

2.                   The Company commits itself to have Mr. BOTTOLI appointed by
the General Assembly of Shareholders as director with effect on 25 June 2004 and
by the board of directors of the Company (the “Board of Directors”) as managing
director also with effect on the same date.

 

ARTICLE 2 — THE CONDITIONS OF THE UNDERLYING AGREEMENT

 

1.                   Mr. BOTTOLI shall perform and discharge his duties, powers,
functions and services hereunder in good faith, in accordance with the
requirements of applicable law, rules and regulations, and with the standards
set forth herein and in any event with the due care and skill and to the
standards which would be expected from a competent (managing) director 
providing services of the kind described herein.  Mr. BOTTOLI shall perform the
management of the Company as a normal prudent person, with proper diligence and
in accordance with generally accepted and consistently applied business
practices.

 

2.                   Mr. BOTTOLI shall perform the Agreement on a self-employed
basis, as his full professional activities for the benefit of the Company fall
within the realm of his corporate office (in the meaning of Section 2 of the
Royal Decree of 19 December 1967).  Mr. BOTTOLI will receive no direct
instructions from the Company in relation to the organisation and performance of
the duties and services to be rendered under this Agreement, nor will the
Company exercise any complete or partial employer’s authority in relation to Mr.
BOTTOLI.  Mr. BOTTOLI will not act, nor will he consider himself as being an
employee, in view of the fact that his relation with the Company is not based
upon an employment contract.

 

3.                   Mr. BOTTOLI is solely liable for all his personal social
obligations in relation to the execution of this Agreement.  Mr. BOTTOLI will be
affiliated with a social security fund for independent workers and will submit
to the Company proof of each payment to this social security fund within 30 days
following every calendar quarter.

 

4.                   Mr. BOTTOLI will spend the time and attention which is
reasonably required to perform his duties and responsibilities under this
Agreement.  Prior to the commencement of this Agreement and during the execution
thereof, Mr. BOTTOLI will inform the Company in writing of any other positions
(whether remunerated or not) he holds in any other company or association. The
Company has the right in the reasonable view of the Company to request Mr.
BOTTOLI to forfeit such positions to the extent they could possibly hinder the
proper execution of this Agreement; provided that Mr. BOTTOLI may continue to
serve in his current capacity on the board of directors of the Italian company,
Ratti, so long as such service does not require Mr. BOTTOLI to spend more than 7
days per annum engaged in such activities.

 

5.                   Mr. BOTTOLI is allowed to use the infrastructure,
logistical support and the documentation of the Company necessary for the
performance of his duties and obligations under this Agreement.

 

 

2

--------------------------------------------------------------------------------


 

6.                   As a corporate officer, Mr. BOTTOLI agrees to respect all
instructions in relation to safety and health, that are applicable within the
buildings of the Company and its Subsidiaries where employees are working.

 

                            Mr. BOTTOLI explicitly allows the Company to take
the necessary measures in his name in the event any problem should arise in this
respect.

 

7.                   Mr. BOTTOLI shall report on his activities at the times
determined by the Board of Directors, and any time either party to this
Agreement considers it necessary for the proper execution of either parties’
obligations arising from this Agreement. Mr. BOTTOLI will however, not be asked
to give account of the work hours, work methods and/or work organisation.

 

 

ARTICLE 3 — MANAGEMENT FEES

 

1.                   The Company will pay Mr. BOTTOLI for the duration of this
Agreement a fixed annual management fee (hereinafter “Management Fee”). This fee
shall amount to 100.000,00 EUR gross, payable in 12 monthly instalments. In case
of an incomplete month or year, said fee will be paid pro rata temporis.

 

2.                   Mr. BOTTOLI shall be solely responsible for his good legal
standing, social security status (as a self-employed individual) and any social
security contributions due from such status, and tax status under the laws of
applicable jurisdictions.  Mr. BOTTOLI acknowledges that the Company shall be
paying the Management Fee and the amounts under Articles 4 and 5 after deduction
of Belgian withholding tax, if any, and any other applicable deductions.

 

3.                   The parties may from time to time decide to modify the
Management Fee in mutual agreement, it being understood that such adjustment
will need to be endorsed by the competent corporate body of the Company.

 

 

ARTICLE 4 — SIGN-ON BONUS

 

In June 2004, the Company paid Mr. BOTTOLI a sign-on bonus of 33.333,00 EUR
gross.

 

 

ARTICLE 5 — BENEFITS

 

1.                   Mr. BOTTOLI shall be entitled to the following benefits, to
be provided by the Company or, at the Company’s election, its Subsidiaries,
during the term of this Agreement:

 

(a)  group medical insurance adopted by the Company for participation by Mr.
BOTTOLI subject to the terms and conditions of such plan, it being understood
that during 2005 such medical insurance shall be provided in the form of a

 

 

3

--------------------------------------------------------------------------------


 

German-based plan with benefits reasonably equivalent to those under the medical
insurance policy carried by Mr. BOTTOLI and his family during the year 2004; and

 

(b)          during 2004, reimbursement for reasonable premium payments made by
Mr. BOTTOLI to his current medical insurance provider.

 

In addition, during the term of this Agreement, Mr. BOTTOLI shall be entitled to
participate in all of the Company’s benefit programs for which directors of the
Company are generally eligible.

 

2.                   The Company will lease an automobile, the aggregate
payments for which shall not exceed 25.000,00 EUR annually, and provide it to
Mr. BOTTOLI for business use in accordance with Company policy.

 

3.                   For the period during which Mr. BOTTOLI’s place of work is
Oudenaarde, Belgium, the Company will:

 

(a)           rent an apartment, the aggregate payments for which shall not
exceed 25.000,00 EUR annually, and allow Mr. BOTTOLI to reside in it in
accordance with Company policy; and

 

(b)          pay Mr. BOTTOLI’s reasonable professional travel costs to and from
the Company’s offices in Oudenaarde, Belgium, in accordance with the Company
policy with respect to reimbursement of expenses, in an aggregate amount not to
exceed 25.000,00 EUR annually.

 

4.                   Mr. BOTTOLI agrees to work in good faith with the Company
and its Subsidiaries to minimize expenses relating to the forgoing benefits.

 

 


ARTICLE 6 — SPECIAL TAX STATUS FOR EXPATRIATES

 

1.                   The Company will file a request on behalf of Mr. BOTTOLI in
order to obtain the special tax status for expatriates.

 

2.                   Mr. BOTTOLI will not undertake any action that could
jeopardize the approval or continued application of the special tax status for
expatriates or reduce the benefits for the Company.

 

3.                   Mr. BOTTOLI  shall keep all documents related to his
professional travel to a destination outside Belgium, such as boarding passes,
train tickets, visa stubs, etc., and forward these upon request to the Company
or its designated tax advisors.

 

 

4

--------------------------------------------------------------------------------


 


ARTICLE 7 — TERMINATION - DISRUPTION

 

1.                   Subject to any other agreements between the parties hereto,
this Agreement is concluded for an indefinite period of time and commences on 25
June 2004.

 

                            In the event, Mr. BOTTOLI wishes to resign or
terminate this Agreement, he will promptly inform the Company. It is explicitly
agreed, that Mr. BOTTOLI will have to serve in any event, except as otherwise
agreed in writing between parties, a notice period of 45 days in order to ensure
the continuity of the Company’s activities and the handover of his
responsibilities to his successor.  The Company may terminate this  Agreement at
any time by giving a notice period of 45 days.

 

2.                   Notwithstanding anything to the contrary, upon termination
of this Agreement by the Company or Mr. BOTTOLI, Mr. BOTTOLI shall not be
entitled to any indemnity or severance payment or any additional amount by way
of Management Fees.

 

3.                   The Company may terminate this Agreement with immediate
effect in the event (i) that Mr. BOTTOLI violates any provision of this
Agreement, (ii) of serious misconduct, gross negligence, gross or deliberate
fault or deceit committed by Mr. BOTTOLI, or (iii) Mr. BOTTOLI becomes
prohibited from holding office as managing director.

 

4.                   Upon revocation of Mr. BOTTOLI’s mandate by the Company or
resignation of Mr. BOTTOLI as managing director of the Company, Mr. BOTTOLI will
promptly resign from the board or from any other corporate office in any
Subsidiary.

 

 


ARTICLE 8 — DEATH AND ILLNESS

 

1.                   If Mr. BOTTOLI is unable to perform the day-to-day
management due to physical or mental disability during a continuous period of at
least 90 days, the Company shall have the right to terminate this Agreement with
immediate effect and without indemnity or severance payment.

 

2.                   Mr. BOTTOLI has the obligation to produce, in the event of
physical or mental disability, medical certificates and shall comply with such
other requirements as the Company may reasonably impose.

 

3.                   This Agreement shall terminate automatically upon Mr.
BOTTOLI’s death. In this event, the Agreement is terminated with immediate
effect and without indemnity and severance payment.

 

 


ARTICLE 9 — CONFIDENTIALITY

 

1.                   Unless otherwise required by law or judicial process, Mr.
BOTTOLI shall keep confidential all Confidential Information known to Mr.
BOTTOLI concerning the Company or its affiliated companies and their respective
businesses during the term of this Agreement and for the shorter of three (3)
years following the termination of this Agreement or until such information is
publicly disclosed by the Company or otherwise becomes publicly disclosed other
than through the actions of Mr. BOTTOLI;

 

 

5

--------------------------------------------------------------------------------


 

provided that Mr. BOTTOLI shall provide notice to the Company in advance of any
disclosure required by law or judicial process in a timely manner to permit the
Company to oppose such compelled disclosure.

 

2.                   For purposes of this Agreement, “Confidential Information”
shall mean proprietary information of the Company and its affiliated companies
of any nature and in any form or information about the Company’s or its
affiliated companies’ business, operations, strategy, personnel or plans which
is not made publicly available by the Company or its affiliated companies,
except for information independently developed by Mr. BOTTOLI without any use of
Confidential Information or which was at the time of disclosure to Mr. BOTTOLI
part of the public domain or thereafter becomes generally part of the public
domain other than through Mr. BOTTOLI’s actions, or which Mr. BOTTOLI can
demonstrate was lawfully in his possession prior to disclosure to Mr. BOTTOLI by
the Company or was lawfully received by Mr. BOTTOLI after disclosure from a
third party.

 

3.                   Upon termination of the engagement of Mr. BOTTOLI for any
reason, Mr. BOTTOLI shall return all property belonging to the Company or its
Subsidiaries as applicable, including any and all Confidential Information in
the possession of Mr. BOTTOLI or under his control.

 

 


ARTICLE 10 - ENFORCEABILITY

 

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any action in any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

 


ARTICLE 11 - JURISDICTION

 

The courts of the registered office of the Company have exclusive authority in
relation to every dispute connected to the interpretation, the execution and/or
the termination of this Agreement.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of Belgium.

 

 


ARTICLE 12 - ENTIRE AGREEMENT

 

This Agreement embodies the complete agreement and understanding among the
parties and supersedes and pre-empts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

 

6

--------------------------------------------------------------------------------


 


ARTICLE 13 - NOTICES

 

All notices or other correspondence arising under this Agreement shall be duly
delivered or sent by registered post to :

 

Notices to Mr. BOTTOLI:

 

c/o Stefania Tomasini

Studio Dott. Guido Severgnini

Via Camperio, 9

20123 Milan

ITALY

Facsimile: +39 0286998501

 

With a copy, which shall not constitute notice, to:

 

Jason Warner

9400 South Dadeland Boulevard

Suite 600

Miami, Florida 33156

UNITED STATES OF AMERICA

Facsimile: +1 (305) 670-0005

 

Notices to the Company:

 

SAMSONITE EUROPE NV

Westering 17

9700 Oudenaarde

BELGIUM

Facsimile: +32/55/300.970

Attention: Caroline Giraldo

 

With a copy, which shall not constitute notice, to:

 

KIRKLAND & ELLIS INTERNATIONAL LLP

Tower 42

25 Old Broad Street

London EC2N 1HQ

UNITED KINGDOM

Facsimile: +44 20 7816 8800

Attention: James L. Learner
David Patrick Eich

 

 

Or such other person and address as the parties shall notify the other in
writing or vice versa from time to time.

 

 

7

--------------------------------------------------------------------------------


 

Made in two originals in Oudenaarde to be effective as of
                                  .  Both parties acknowledge receipt of an
original copy duly signed by both parties.

 

 

  /s/ Marcello Bottoli

 

MARCELLO BOTTOLI

(“read and approved”)

 

 

SAMSONITE EUROPE N.V.

(“read and approved”)

 

 

By:

 /s/ Richard H. Wiley

 

RICHARD H. WILEY, Director

 

 

By:

 /s/ Marc Matton

 

MARC MATTON, Director

 

 

8

--------------------------------------------------------------------------------